Citation Nr: 1209850	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi, that, in pertinent part, denied the Veteran's claim.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in July 2007.  The Veteran filed a substantive appeal in August 2007.  

In November 2010, this matter was remanded for additional development and adjudication.

In a February 2011 VA examination, the examiner diagnosed the Veteran as status post infectious monoarthritis of the right ankle bacterial infection with residual thickening of the soft tissue and decreased range of motion due to damaged ankle joint.  The examiner then stated that he thought that this was a result of the Veteran's diabetes mellitus.  The Board notes that the Veteran is service-connected for diabetes mellitus, but not for any right ankle or foot disability.  The issue of entitlement to service connection for the Veteran's diagnosed right ankle/foot disability, as secondary to service-connected diabetes mellitus, is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Based on a review of the Veteran's claims file, the Board finds that the Veteran's claim of entitlement to individual unemployability must be remanded for additional development.  

First, the Board notes that, in a February 2011 VA examination, the examiner diagnosed the Veteran as status post infectious monoarthritis of the right ankle bacterial infection with residual thickening of the soft tissue and decreased range of motion due to damaged ankle joint.  The examiner then stated that he thought that this was a result of the Veteran's diabetes mellitus.  The examiner also gave an opinion regarding the ability of the Veteran to perform in his occupation and its relationship to his service-connected disability.  He stated that the Veteran's function of the right ankle was very poor.  He indicated that the Veteran has severe disease of the right ankle due to infection.  The Veteran was noted to have severe arthritis and decreased range of motion of the right ankle.  The examiner stated that it was his opinion that the Veteran could not do any of the jobs he was said to have done in the past, including the welder job and the machinist occupation, as well as work in maintenance.  He stated that the Veteran simply could not do those occupations.  The examiner stated that the Veteran could not walk over one block or stand for longer than 20-30 minutes, go up steps, or climb ladders.  As far as the ankle is concerned, the examiner stated that the Veteran could not engage in any kind of manual labor.  After observing that the Veteran was a bright fellow with a good attitude, the examiner noted that the Veteran maybe could be retrained, but that it would be quite an art doing it with the right ankle the way it is.  

At this point, the Board notes that the Veteran is not service-connected for any right ankle or foot disability.  This issue has been referred to the RO for appropriate disposition.  However, as the determination regarding service connection for a right ankle disability will likely impact the Veteran's individual unemployability claim, the Board finds that these issues are inextricably intertwined.  A remand of the individual unemployability claim is therefore appropriate in this case.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

In addition, the Board notes that the Veteran was provided several examinations requesting opinions regarding employability in connection with his service-connected disabilities.  Other than the February 2011 opinion referenced above, only two of these offered opinions.  A July 2011 opinion found that the Veteran's service-connected diabetic neuropathy would not prevent most employment.  The examiner stated that the Veteran might have difficulty walking long distances, but that this was not due to sensory loss.  The examiner also indicated that the Veteran might have difficulty in occupations requiring fine motor control or a loss of hand writing due to tremor, but that this was also unrelated to the Veteran's diabetes mellitus or service-connected conditions.  The examiner stated that the Veteran may have difficulty as a watchmaker handling small objects due to sensory loss in his hands, and that this would be related to his service-connected neuropathy.

An August 2011 opinion stated that, with normal vision in the left eye and blindness in the right eye, the Veteran was capable of doing any substantial gainful occupation that did not require good vision in both eyes.

At this point, the Board notes that this matter was remanded in November 2010 for an opinion regarding whether the Veteran's service-connected disabilities alone prevent him from securing and following a substantially gainful occupation.  The opinions garnered after November 2010, however, do not answer this question.  Rather they discuss the Veteran's service-connected eye and neuropathy disabilities separately, and there is no opinion regarding the diabetes mellitus or whether all of the disabilities in combination may prevent substantially gainful employment.  This is especially true in light of the Veteran's work history as a welder, a machinist, and a maintenance worker.  As such, on remand, the Veteran should be provided another VA examination in connection with this claim that addresses the affect of his service-connected disabilities as a whole on his employability.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment, including updated records of the Veteran's care at VA facilities.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his service-connected disabilities and right ankle disability.  This should specifically include updated treatment records from the VA.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the impact that his service-connected disabilities has on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities taken together prevent him from securing and following a substantially gainful occupation.  The examiner should take into consideration the Veteran's work history as a welder, a machinist, and a maintenance worker.  

Opinions should be provided based on the results of examination, a review of the medical and lay evidence of record, and sound medical principles.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



